DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Application status
The prosecution is opened after the pre-appeal conference held on 09/16/2022. The rejection mailed 05/11/2022 is hereby withdrawn.
The claims filed 04/13/2022 are examined.
Claims 1-36 and 39-40 are pending in the application. Claims 1-23, 31-36 and 39-40 are previously presented. Claims 24-30 are previously withdrawn without traverse in response to the restriction requirement mailed 04/12/2019. Claims 37-38 are cancelled. Claims 1-23, 31-36 and 39-40 are hereby examined on the merits.


Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31, 33-34 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook, “The use of trifluoroacetic anhydride in the synthesis of glyceride”, Journal of Chemical Society, 1965, pp. 4504-4598 (hereinafter referred to as “Cook”).
Regarding claims 31, 33-34 and 12, Cook teaches a composition comprising 2, 3-dihydroxypropan-1-yl-octadecanoate (e.g., stearoyl 1-monoglyceride); wherein the composition is free of diglyceride, and wherein stearoyl 1-monoglyceride is at least 80% of the composition (Table 1; the purity of the monoglyceride is 99.4%). Note that claim 31 recites that the second compound is optional thus claims 33-34 are also met by Cook.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-23 and 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacs US Patent No. 6,033,705 (cited on the PTO-892 mailed 09/04/2020, hereinafter referred to as Isaacs) in view of Michailovic DE3622191 A1 (hereinafter referred to as Michailovic, original document and English translation relied upon for reference). 
Regarding claims 1-2, 5, 8, 11-15, 20 and 22-23, Isaacs teaches a composition comprising a monoglyceride of C4-C24 fatty acid and is free of di- and tri- glycerides (Abstract; claim 1; column 6, line 32-36). Isaacs further teaches that the composition is used to treat the surface of a foodstuff including vegetable by suitable means such as dipping, spraying or mixing so as to protect the foodstuff from food spoilage organism or pathogenic microorganism (column 4, line 4-14 and 24-26; column 3, line 62-64). Isaacs further teaches that the composition comprising the monoglyceride is used as a spray or solution (column 7, line 55-62), which inherently teaches that the monoglyceride is dissolved or dispersed in a solvent as recited in claims 15 and 32.
Isaacs teaches the monoglyceride of a C4-C24 fatty acid, but is silent regarding the monoglyceride being 1-monoglyceride such as those recited in claims 1, 2, 5, 8, 12-13, 15, 20 and 22, nor does Isaacs teach the composition comprises two different 1-monoglyceride of Formula I-B. 
Michailovic teaches a composition comprising a monoglyceride such as 2, 3-dihydroxypropan-1-yl-octadecanoate or 2, 3-dihydroxypropan-1-yl-palmitate; a salt of succinylated monoglyceride (English translation: page 4, para. 2-5; page 5, para. 2; Original document: page 5, the chemical formula). Michailovic teaches that the composition is mixed with water as the solvent to form an emulsion mixture (English translation, page 4, para. 5-6), and being used for treating (for example, by dipping or atomizing) a produce such as fruit and vegetable to protect the produce from spoilage so as to extend the storage time (page 4, para, 2).
Both Isaacs and Michailovic are directed to compositions comprising monoglyceride used for treating vegetable by dipping so as to protect the vegetable from spoilage. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Isaacs  by using 2, 3-dihydroxypropan-1-yl-octadecanoate or 2, 3-dihydroxypropan-1-yl-palmitate in the compositions of Isaacs because where Isaacs teaches using a monoglyceride of a C4-C24 fatty acid in a coating composition for vegetable, Michailovic established that the aforementioned two monoglycerides are art-recognized monoglycerides suitable for protecting vegetable from spoilage. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07.
It would also have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included both 2, 3-dihydroxypropan-1-yl-octadecanoate and 2, 3-dihydroxypropan-1-yl-palmitate in the composition of Isaacs because as stated in MPEP 2144.06, "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ1069, 1072 (CCPA 1980).
2,3-dihydroxypropan-1-yl-octadecanoate and 2,3-dihydroxypropan-1-yl-palmitate read on Formula I-B recited in claims 1, 8 and 15, the compounds recited in claims 2, 5, 12-13, 20 and 225, and are known to have different chain length as recited in claims 1, 11 and 23.
On the combined mass of the monoglyceride: Michailovic teaches measuring solid monoglyceride to make the coating composition (example 1-3, page 7-8); thus, where the prior art establishes that 2,3-dihydroxypropan-1-yl-octadecanoate and 2,3-dihydroxypropan-1-yl-palmitate are suitable monoglycerides for coating the vegetable, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have used manufacture prepacked solid (or highly concentrated) and pure source of two monoglycerides to facilitate preparing the solution of the monoglycerides for application on the vegetable, absent a showing of the criticality associated with the claimed amount of mass. As such, Issacs in view of Michailovic  renders obvious the mass of monoglyceride as recited in claims 1, 8 and 14-15.
Regarding claims 31-32, 12 and 33-36, Isaacs teaches a composition comprising a monoglyceride of C4-C24 fatty acid and is free of di- and tri- glycerides (Abstract; claim 1; column 6, line 32-36). Isaacs further teaches that the composition is used to treat the surface of a foodstuff including vegetable by suitable means such as dipping, spraying or mixing so as to protect the foodstuff from food spoilage organism or pathogenic microorganism (column 4, line 4-14 and 24-26; column 3, line 62-64). Isaacs further teaches that the composition comprising the monoglyceride is used as a spray or solution (column 7, line 55-62), which inherently teaches that the monoglyceride is dissolved or dispersed in a solvent as recited in claims 15 and 32.
Isaacs teaches the monoglyceride of a C4-C24 fatty acid, but is silent regarding the monoglyceride being 1-monoglyceride such as those recited in claims 12 and 31-36. 
Michailovic teaches a composition comprising a monoglyceride such as 2, 3-dihydroxypropan-1-yl-octadecanoate or 2, 3-dihydroxypropan-1-yl-palmitate; a salt of succinylated monoglyceride (English translation: page 4, para. 2-5; page 5, para. 2; Original document: page 5, the chemical formula). Michailovic teaches that the composition is mixed with water as the solvent to form an emulsion mixture (English translation, page 4, para. 5-6), and being used for treating (for example, by dipping or atomizing) a produce such as fruit and vegetable to protect the produce from spoilage so as to extend the storage time (page 4, para, 2).
Both Isaacs and Michailovic are directed to compositions comprising monoglyceride used for treating vegetable by dipping so as to protect the vegetable from spoilage. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Isaacs  by using 2, 3-dihydroxypropan-1-yl-octadecanoate or 2, 3-dihydroxypropan-1-yl-palmitate in the compositions of Isaacs because where Isaacs teaches using a monoglyceride of a C4-C24 fatty acid in a coating composition for vegetable, Michailovic established that the aforementioned two monoglycerides are art-recognized monoglycerides suitable for protecting vegetable from spoilage. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07.
2,3-dihydroxypropan-1-yl-octadecanoate and 2,3-dihydroxypropan-1-yl-palmitate read on Formula I-B recited in claims 31-32, and the compounds recited in claims 12 and 33-35. Note that where Issacs in view of Michailovic teaches 2,3-dihydroxypropan-1-yl-octadecanoate or 2,3-dihydroxypropan-1-yl-palmitate, and that claims 31-32 recite that the 2nd compound is optional, Issacs in view of Michailovic reads on claims 33-36.
On the mass of the monoglyceride: Michailovic teaches measuring solid monoglyceride to make the coating composition (example 1-3, page 7-8); thus, where the prior art establishes that 2,3-dihydroxypropan-1-yl-octadecanoate or 2,3-dihydroxypropan-1-yl-palmitate is suitable monoglycerides for coating the vegetable, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have used manufacture prepacked solid (or highly concentrated) and pure source of any of the two monoglycerides to facilitate preparing the solution of the monoglycerides for application on the vegetable, absent a showing of the criticality associated with the claimed amount of mass. As such, Issacs in view of Michailovic  renders obvious the mass of monoglyceride as recited in claims 31-32.
 	 
Regarding claims 3-4, 6 and 9-10, Michailovic teaches that an organic salt (e.g., the salt of succinylated or lactylated monoglyceride) could be added to the composition so as to stabilize monoglyceride lipid when it is dispersed in a solvent such as water (English translation: page 4, bottom para.); Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Isaacs by including the salt of succinylated monoglyceride in the composition of Isaacs to stabilize the monoglyceride when the composition is dispersed in water. 

Regarding the amount of salt: Michailovic disclosed that example 1 uses 3 kg monoglyceride and 0.2 kg salt, example 2 uses 0.8 kg monoglyceride and 0.05 kg salt, and example 3 uses 6 kg monoglyceride and 0.3 kg salt. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have used to proportion of salt by weight of monoglyceride as instructed by Michailovic such that the salt could effectively stabilize the monoglyceride when the composition is dispersed in water. Since the ratio of salt/monoglyceride as disclosed by Michailovic is 5-6%, thus including salt in the composition results in a composition the monoglyceride of which still meeting the 80% as required by the claims.

Regarding claims 7 and 9, Isaacs teaches that a C4-C24 fatty acid, its monoglyceride, and C6-C14 fatty alcohols are all suitable in forming the composition for protecting the vegetable from spoilage (Abstract; claim 1). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included fatty acid and/or fatty alcohol in the composition of Isaacs for the reason that as stated in MPEP 2144.06, "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Further, given that monoglyceride and fatty acid/fatty alcohols are all known to be able to protect the vegetable from spoilage, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have varying the amount of monoglyceride, fatty acid and/or or fatty alcohols in the composition to make a coating composition that is effective in protecting the vegetable from spoilage. As such, the 20% or less of additional additive as required by the claims are merely obvious variants of the prior art.
Regarding claims 16-18, Isaacs teaches the composition is dissolved in a solvent to form a solution, but is silent regarding the solvent being water, ethanol, acetone, etc. Michailovic teaches that the composition comprising the monoglyceride is dispersed in water before being used to treat the vegetable (English translation, page 4, para.4-5). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Isaacs by dispersing the composition in water for the reason that such a practice is known to be suitable in the art.
Michailovic further teaches that the composition after being mixed with water is further mixed with ethanol as the antiseptic (English translation, page 4, para.4-5; page 5, para. 6). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Isaacs by incorporating ethanol in the composition for antiseptic purpose. 
The ethanol is interpreted to read on “wherein the solvent comprises ethanol” for the reason that ethanol can certainly function as a solvent, and that the scope of the claim only requires the presence of ethanol in the final composition and the “solvent” is merely an intended use.
Regarding claim 19, Michailovic teaches that an organic salt (e.g., the salt of succinylated or lactylated monoglyceride) could be added to the composition so as to stabilize monoglyceride lipid when it is dispersed in a solvent such as water (English translation: page 4, bottom para.); Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Isaacs by including the salt of succinylated monoglyceride in the composition of Isaacs to stabilize the monoglyceride when the composition is dispersed in water. 

Regarding the amount of salt: Michailovic disclosed that example 1 uses 3 kg monoglyceride and 0.2 kg salt, example 2 uses 0.8 kg monoglyceride and 0.05 kg salt, and example 3 uses 6 kg monoglyceride and 0.3 kg salt. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have used to proportion of salt by weight of monoglyceride as instructed by Michailovic such that the salt could effectively stabilize the monoglyceride when the composition is dispersed in water. Since the ratio of salt/monoglyceride as disclosed by Michailovic is 5-6%, thus including salt in the composition results in a composition the monoglyceride of which meeting the 80% as required by the claims.
Regarding claim 21, Isaacs is silent regarding the concentration of the composition in the solution. However, Isaacs has recognizes that the amount of monoglyceride is a result effective variable for the reason that the monoglyceride should be in such an amount that it could effectively kill or prevent or inhibit the growth of food spoilage organism or pathogenic microorganism without detrimentally affecting the taste, texture, color, and odor of the foodstuff (column 4, line 4-14 and 32-36); additionally, Issacs discloses that antimicrobially Effective Amount means that amounts of components in a compound, as a whole, provides an antimicrobial activity having a spectrum of sufficient breadth to kill essentially most pathogenic or undesired bacteria such as bacteria known to cause or associated with food poisoning in humans or related to or associated with food spoilage or reduce the number of such bacteria to an acceptable level. Those of ordinary skill in the art will readily determine when the compound of the present invention provides synergistic antimicrobial activity using assay and bacterial screening methods well known in the art (column 5, line 29-39). Further, the concentration of the composition in the solution determines the amount of monoglyceride (e.g., the higher the concentration is, the more monoglyceride exists in the solution).  Knowing that the amount of monoglyceride is a result effective variable in the solution,  it would have been obvious to a skilled artisan to optimize the concentration of the composition and arrive within the claimed concentration from the teaching of Isaacs so as to provide a composition that could effectively kill or prevent or inhibit the growth of food spoilage organism or pathogenic microorganism without detrimentally affecting the taste, texture, color, odor of the foodstuff. As such, the concentration of the composition as recited in the claim is merely an obvious variant of the prior art.
Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Issacs in view of Michailovic as applied to claim 1 above, and further in view of Oguro US Patent Application Publication No. 2014/0377434 (hereinafter referred to as Oguro).
Regarding claims 39-40, Issacs teaches what has been recited above and further teaches that an additive such as a flavorant can be included in the composition (column 10, line 23-28; column 7, line 39-41). Issacs is silent regarding a methyl ester, an ethyl ester such as ethyl hexadecanoate, or both.
Oguro teaches that esters such as methyl valerate, methyl caproate, ethyl hexadecanoate (e.g., ethyl palmitate), etc. are publicly known flavorant suitable for use in food product ([0031]). 
Both Issacs and Oguro are directed to food with a flavorant. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Issacs by including methyl valerate, methyl caproate or ethyl hexadecanoate flavorant in the composition of Issacs with reasonable expectation of success, for the reason that prior art has established that those esters are art-recognized flavorant suitable for use in food. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07. 
Further, It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have manipulated the amount of the food flavorant based on the intensity of flavor desired. As such, the amount of methyl ester, and/or an ethyl ester such as ethyl hexadecanoate is merely an obvious variant of the prior art.

Response to Arguments
Applicant’s arguments on pages 1-5 of the Pre-Appeal Conference Request filed 08/11/2022 have been considered but found moot over the new ground of rejection set forth in the instant office action. In particular, in addressing the limitation on the amount of the monoglyceride as recited in the claim, the Office is not using the routine optimization principle to arrive at the claimed amount.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793